       Case 4:19-cv-00335-DCB Document 14 Filed 05/08/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Harvey Lloyd Hayden,                               No. CV-19-00335-TUC-DCB
10                  Plaintiff,                          ORDER
11   v.
12   Prestige Horizons, et al.,
13                  Defendants.
14
15   On April 20, 2020, the Court granted one last extension of time for the Plaintiff to serve
16   the First Amended Complaint. Service was long overdue. Under Fed. R. Civ. P 4(m),
17   service of a complaint is required within 90 days of the date it is filed, which here was June
18   28, 2019. The Plaintiff filed a First Amended Complaint on July 12, 2019, which should
19   have been served by September 28, 2019. Under Rule 4(m), a Court “must” dismiss a case
20   for lack of service, unless a plaintiff shows good cause for the lack of services and may
21   extend the service deadline for a reasonable amount of time. The Court granted such an
22   extension on March 25, 2020 and explained in some detail the Plaintiff’s options for
23   serving the First Amended Complaint on the corporate Defendants, Prestige
24   Horizons. (Order (Doc. 9)). A second extension was granted on April 20, 2020, to May
25   20, 2020, but this time the Court referred the Plaintiff to the instructions in the March 25,
26   2020, Order, explained he was required to comply with the directives for serving the First
27   Amended Complaint, and ordered that “NO FURTHER EXTENSIONS WOULD BE
28   GRANDTED.” On April 24, 2020, the Plaintiff sent a letter to the Court, asking the Court
       Case 4:19-cv-00335-DCB Document 14 Filed 05/08/20 Page 2 of 3



 1   to add several new Defendants to the case. The letter was docketed as a Motion for Leave
 2   to Amend. (Doc. 12.) To the extent this letter was intended to be a motion, it is denied. To
 3   amend the First Amended Complaint (Doc. 5) for any reason, including adding new
 4   Defendants, the Plaintiff must file a motion and a Second Amended Complaint, which
 5   complies with Fed. R. Civ. P. 15 and LRCiv. 15.1 of the Rules of Practice for the United
 6   States District Court, District of Arizona (Local Rules).
 7          Plaintiff’s First Amended Complaint was filed as a matter of course. Fed. R. Civ. P.
 8   15(a)(1). Further amendment requires leave of the Court. Fed. R. Civ. P.15(a)(2). Leave
 9   should be freely given when justice so requires, id., but before the Court will consider the
10   merits of the request, [1] the proposed Second Amended Complaint must be submitted in
11   conformance with the Local Rules of this Court, LRCiv. 15.1. The Court recognizes that
12   the Plaintiff is proceeding with this action pro se and will, therefore, construe his pleading
13   liberally, but he must nevertheless comply with both the Federal Rules of Civil Procedure
14   and the Local Rules. Jacobsen v. Filler, 790 F.2d 1363, 1364–65 (9th Cir.1986). These
15   rules may be found on the Court’s website: www.azd.uscourts.gov at Rules, General
16   Orders & Forms.
17          Any newly added defendants, in the event the Court grants leave for Plaintiff to file
18   a Second Amended Complaint, must be served pursuant to Fed. R. Civ. P. 4. Because the
19   time allowed for serving the First Amended Complaint on the currently named Prestige
20   Horizon Defendants will end before a Second Amended Complaint will be filed, assuming
21   leave is granted, the Plaintiff is instructed to review Fed. R. Civ. P. 5 for serving the Second
22   Amended Complaint on the Defendants Presitge Horizons.
23          Accordingly,
24          IT IS ORDERED that the Motion to Amend Complaint (Doc. 12) is DENIED,
25   without prejudice to it being reurged pursuant to LRCiv. 15.1.
26
27
28


                                                  -2-
           Case 4:19-cv-00335-DCB Document 14 Filed 05/08/20 Page 3 of 3



 1
     [1]
        The Plaintiff’s Second Amended Complaint must comport with Fed. R. Civ. P. 8 in
 2   alleging claims against all Defendants, including those Defendants he seeks to
     add. LRCiv. 15.1 (amended pleading may not incorporate by reference
 3   _________________
 4             Dated this 8th day of May, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
